Citation Nr: 1504536	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for spondylolisthesis of the lumbar spine at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.                

This case comes to the Board of Veterans' Appeals (Board) from a May 2011  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Pittsburgh, Pennsylvania granting service connection for spondylolisthesis of the lumbar spine at L4-L5.  The Veteran appealed therefrom as to the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   In March 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Whereas the Veteran underwent VA Compensation and Pension examination in April 2011, his averment by April 2012 timely Notice of Disagreement (NOD) with the rating decision on appeal was that the back condition nonetheless had worsened. This, in conjunction with the nearly four-year interval since then, warrants that a new examination is scheduled. See Palczewski v. Nicholson, 21 Vet. App. 174,  181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent outpatient treatment records from the Butler VA Medical Center (VAMC) and associate copies with the claims file, or in the alternative with the "Virtual VA" or other electronic file.

2. Schedule the Veteran for a VA examination as to the severity of his service-connected lumbar spine disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected spondylolisthesis of the lumbar spine at L4-L5. In evaluating the Veteran, the examiner should report the complete range of motion findings for the lumbar spine. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The examiner should further identify and describe in detail any and all neurological manifestations of the underlying service-connected lumbar spine disorder. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner should provide a complete rationale for all opinions provided.

3. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal for higher initial rating for spondylolisthesis of the lumbar spine at L4-L5. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. He is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

